DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano (US 7267190) in view of Honda (US 20120000720).
Hirano teaches a straddle electric vehicle (Fig. 1) comprising: a front wheel ‘FW’ and a rear wheel ‘RW’; a head pipe 21 that supports a steering mechanism 8 for steering the front wheel; a main frame 23 connected to the head pipe that extends in a vehicle longitudinal direction (Fig. 1); a motor unit 10 including an electric motor 11 that outputs a driving force to rotate the rear wheel; a battery 4A-C that supplies power to the motor unit; and a control unit 17 that executes drive control of the motor unit, wherein the motor unit and the battery are supported by the main frame between the front wheel and the rear wheel (Fig.1); the main frame includes a left and right pair of portions (Fig. 2); the left and right pair of portions include a left and right pair of pivot frames extending in a vertical direction (Fig. 1 – frame 23 extending near 17); and at least a portion of the motor unit and at least a portion of the control unit are disposed at a position overlapping the pivot frames frame in a side view of the vehicle (Fig. 1, 11 & 17 – 11 mounted by 18a and considered to overlap with 23), the motor unit (Fig. 1 – see annotations below) includes a motor housing portion that houses the electric motor 11. Hirano does not teach the control unit is provided upward and apart from the motor housing portion.

    PNG
    media_image1.png
    633
    804
    media_image1.png
    Greyscale

Honda teaches a straddle electric vehicle (Fig. 1) comprising: a front wheel ‘WF’ and a rear wheel ‘WR’; a head pipe 3 that supports a steering mechanism 7 for steering the front wheel; a main frame 5 connected to the head pipe that extends in a vehicle longitudinal direction (Fig. 1); a motor unit 12 including an electric motor 50 that outputs a driving force to rotate the rear wheel; a battery 31 that supplies power to the motor unit; and a control unit 34 that executes drive control of the motor unit, wherein the motor unit and the battery are supported by the main frame between the front wheel and the rear wheel (Fig.1) the motor unit 12 includes a motor housing portion 50 that houses the electric motor 11, and the control unit 34 is provided upward and apart from the motor housing portion 34.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the control unit arrangement of Honda with the electric saddle vehicle of Hirano to allow for improved weight balance of the vehicle. This would provide for the benefit of reduced part costs from the need to strengthen suspension components, as well as provide for the obvious benefit of improved rider control. (Honda, ¶0010, Lines 6-13) 

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The limitations recited in Claim 2, namely “…a motor shaft of the electric motor is located forward from the pivot frames.” was not reasonably determined in the prior art of merit. Such a modification or addition was deemed unreasonable without appropriate disclosure.
Honda teaches a saddle ridden vehicle with a motor and control unit supported by the frame (Fig. 1) Honda does not teach a motor shaft of the electric motor is located forward from the pivot frames.
Hirano teaches a saddle ridden vehicle with a motor and control unit supported by the frame (Fig. 1) Hirano does not teach a motor shaft of the electric motor is located forward from the pivot frames.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of saddle vehicles of interest are cited on the PTO-892 for reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H./Examiner, Art Unit 3611                                                                         

/JACOB B MEYER/Primary Examiner, Art Unit 3618